
	

113 HR 1310 IH: Medicare Patient Empowerment Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1310
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Price of Georgia
			 (for himself, Mr. Roe of Tennessee,
			 Mr. Tiberi,
			 Mr. Harris,
			 Mr. Poe of Texas, and
			 Mr. Bonner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish a Medicare payment option for patients and eligible professionals to
		  freely contract, without penalty, for Medicare fee-for-service items and
		  services, while allowing Medicare beneficiaries to use their Medicare
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Patient Empowerment Act of
			 2013.
		2.Guaranteeing
			 freedom of choice and contracting for patients
			(a)In
			 generalSection 1802 of the
			 Social Security Act (42 U.S.C. 1395a) is amended to read as follows:
				
					1802.Freedom of choice and contracting by patient
		  guaranteed(a)Basic freedom of
				choiceAny individual
				entitled to insurance benefits under this title may obtain health services from
				any institution, agency, or person qualified to participate under this title if
				such institution, agency, or person undertakes to provide that individual such
				services.
						(b)Freedom to
				contract by Medicare beneficiaries
							(1)In
				generalSubject to the provisions of this subsection, nothing in
				this title shall prohibit a Medicare beneficiary from entering into a contract
				with an eligible professional for any item or service covered under this
				title.
							(2)Submission of
				claimsAny Medicare beneficiary that enters into a contract under
				this section shall be permitted to submit a claim for payment under this title,
				and such payment shall be made in the amount that would otherwise apply under
				this title if such claim had been filed by a participating physician or
				supplier (as defined in section 1842(h)(1)) in the payment area where the
				eligible professional covered by the contract resides. Payment made under this
				title for any item or service provided under the contract shall not render the
				eligible professional a participating or non-participating physician or
				supplier, and as such, requirements of this title that may otherwise apply to a
				participating or non-participating physician or supplier would not apply with
				respect to any items or services furnished under the contract.
							(3)Beneficiary
				protections
								(A)In
				generalParagraph (1) shall not apply to any contract
				unless—
									(i)the contract is in
				writing, is signed by the Medicare beneficiary and the eligible professional,
				and establishes all terms of the contract (including specific payment for items
				and services covered by the contract) before any item or service is provided
				pursuant to the contract, and the beneficiary shall be held harmless for any
				subsequent payment charged for a service in excess of the amount established
				under the contract during the period the contract is in effect;
									(ii)the contract
				contains the items described in subparagraph (B); and
									(iii)the contract is
				not entered into at a time when the Medicare beneficiary is facing an emergency
				medical condition or urgent health care situation.
									(B)Items required
				to be included in contractAny contract to provide items and
				services to which paragraph (1) applies shall clearly indicate to the Medicare
				beneficiary that by signing such contract the beneficiary—
									(i)agrees to be
				responsible for payment to such eligible professional for such items or
				services under the terms of and amounts established under the contract;
									(ii)agrees to be
				responsible for submitting claims under this title to the Secretary, and to any
				other supplemental insurance plan that may provide supplemental insurance, for
				such items or services furnished under the contract if such items or services
				are covered by this title, unless otherwise provided in the contract under
				subparagraph (C)(i); and
									(iii)acknowledges
				that no limits or other payment incentives that may otherwise apply under this
				title (such as the limits under subsection (g) of section 1848 or incentives
				under subsection (a)(5), (m), (q), and (p) of such section) shall apply to
				amounts that may be charged, or paid to a beneficiary for, such items or
				services.
									Such
				contract shall also clearly indicate whether the eligible professional is
				excluded from participation under the Medicare program under section
				1128.(C)Beneficiary
				elections under the contractAny Medicare beneficiary that enters
				into a contract under this section may elect to negotiate, as a term of the
				contract, a provision under which—
									(i)the eligible
				professional shall file claims on behalf of the beneficiary with the Secretary
				and any supplemental insurance plan for items or services furnished under the
				contract if such items or services are covered under this title or under the
				plan; and
									(ii)the beneficiary
				assigns payment to the eligible professional for any claims filed by, or on
				behalf of, the beneficiary with the Secretary and any supplemental insurance
				plan for items or services furnished under the contract.
									(D)Exclusion of
				dual eligible individualsParagraph (1) shall not apply to any
				contract if a beneficiary who is eligible for medical assistance under title
				XIX is a party to the contract.
								(4)Limitation on
				actual charge and claim submission requirement not
				applicableSection 1848(g) shall not apply with respect to any
				item or service provided to a Medicare beneficiary under a contract described
				in paragraph (1).
							(5)ConstructionNothing
				in this section shall be construed to prohibit any eligible professional from
				maintaining an election and acting as a participating or non-participating
				physician or supplier with respect to any patient not covered under a contract
				established under this section.
							(6)DefinitionsIn
				this subsection:
								(A)Medicare
				beneficiaryThe term Medicare beneficiary means an
				individual who is entitled to benefits under part A or enrolled under part
				B.
								(B)Eligible
				professionalThe term
				eligible professional has the meaning given such term in section
				1848(k)(3)(B).
								(C)Emergency
				medical conditionThe term emergency medical
				condition means a medical condition manifesting itself by acute symptoms
				of sufficient severity (including severe pain) such that a prudent layperson,
				with an average knowledge of health and medicine, could reasonably expect the
				absence of immediate medical attention to result in—
									(i)serious jeopardy
				to the health of the individual or, in the case of a pregnant woman, the health
				of the woman or her unborn child;
									(ii)serious
				impairment to bodily functions; or
									(iii)serious
				dysfunction of any bodily organ or part.
									(D)Urgent health
				care situationThe term urgent health care situation
				means services furnished to an individual who requires services to be furnished
				within 12 hours in order to avoid the likely onset of an emergency medical
				condition.
								.
			3.Preemption of
			 State laws limiting charges for services by an eligible professional
			(a)In
			 generalNo State may impose a
			 limit on the amount of charges for services, furnished by an eligible
			 professional, for which payment is made under section 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4), and any such limit is hereby
			 preempted.
			(b)StateIn
			 this section, the term State includes the District of Columbia,
			 Puerto Rico, the Virgin Islands, Guam, and American Samoa.
			
